Citation Nr: 1029948	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to July 
1978.  He also served in the Army National Guard in Florida from 
November 1981 to September 1983 with a period of active duty, 
active duty for training (ADT), or full-time training duty from 
May 1, 1982 to May 15, 1982 and from April 23, 1983 to May 7, 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a low 
back disorder, claimed as a result of a fall down a deep ravine 
while serving with the 705th Military Police Company in Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a statement received in May 2010, the Veteran indicated that 
he desired a personal hearing before a Veterans Law Judge.  There 
is no indication in the claims file that the requested hearing 
has been scheduled.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules travel board hearings, a remand of this matter 
to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing 
for the Veteran and notify him of the date 
and time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009), and should 
associate a copy of such notice with the 
claims file.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


